                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

         Plaintiff,

vs.                                                            Civ. No. 15-467 KG/CG

CHI ENERGY, INC.,

         Defendant.

                      SECOND ORDER REINSTATING SPECIAL MASTER

         The Court reinstates Tim Smith as Special Master until February 1, 2020.1 The Court

makes this reinstatement or reappointment pursuant to Fed. R. Civ. P. 53 and the inherent

authority of the Court. See Sibley v. Spirit Nextel Corp., 298 F.R.D. 683, 685 n. 3 (D. Kan.

2014) (“Beyond the provisions of [Fed. R. Civ. P. 53] for appointing and making references to

Masters, a Federal District Court has the inherent power to supply itself with this instrument for

the administration of justice when deemed by it essential.”) (internal quotation marks omitted)

(citing Schwimmer v. United States, 232 F.2d 855, 865 (8th Cir. 1956)).

         The Court finds it appropriate to reinstate the Special Master so that he will continue to

serve as an unbiased and objective advisor, who will aid the Court in its determination of issues

of law and fact.

         As the Court stated in its Order of Reference (Doc. 97) at 2, the Special Master will be

accountable only to the Court and will not be supervised by Plaintiff or Defendant. The Special

Master is independent from Plaintiff and Defendant.




1
    The Special Master’s term of appointment expired July 1, 2019. (Doc. 119) at 1.
       No later than thirty (30) days from the date of entry of this Second Order Reinstating

Special Master, the Special Master shall submit a proposed budget for the term of this

appointment, including any expenses necessary to effectively carry out his duties. The Special

Master may consider for his proposed budget the costs including, but not limited to, those

associated with employing necessary consultants and technical, administrative, clerical, and

support staff, and costs associated with necessary equipment, travel, and operating expenses.

The parties will have seven (7) days from the receipt of the proposed budget to file any

objections to the proposed budget. Once the Court has reviewed the proposed budget and any

objections, the Court will decide whether to approve the proposed budget.

       The Special Master shall keep a record of his fees and expenses, which will be made

available for inspection upon the request of the Court or the parties. The Special Master will

submit monthly statements to the Court for its approval. Upon the Court’s approval of the

statements as reasonable, the parties will have thirty (30) days to pay their respective equal

portion of the bill. The Court will communicate its approval to the parties via email.

Confidential portions of the record of fees and expenses will reflect general statements of the

action or item charged. The parties will bear the costs equally.

       At any time during the Special Master’s tenure, either party may file a motion with the

Court concerning the conduct or replacement of the Special Master.

       IT IS SO ORDERED.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
